Citation Nr: 0740780	
Decision Date: 12/28/07    Archive Date: 01/03/08

DOCKET NO.  06-26 129	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, 
Oregon


THE ISSUE

Eligibility as the surviving spouse for entitlement to death 
benefits, to include dependency and indemnity compensation 
(DIC) and death pension.


REPRESENTATION

Appellant represented by:	Oregon Department of Veterans' 
Affairs


WITNESSES AT HEARING ON APPEAL

Appellant and her son



ATTORNEY FOR THE BOARD

J. Barone, Counsel


INTRODUCTION

The veteran had active service from July 1964 to June 1966.  
He died in February 2003.  The appellant was his spouse at 
the time of his death.

This appeal comes to the Board of Veterans' Appeals (Board) 
from a February 2005 action by the Portland, Oregon, Regional 
Office (RO) that denied the claimed benefits on the basis 
that the appellant was not married to the veteran for a 
period of one year before his death.   

The appellant and her son testified before the undersigned 
Veterans Law Judge at the RO in September 2007.  A transcript 
of the hearing has been associated with the record.


FINDINGS OF FACT

The appellant was not married to the veteran until after 
January 1, 1957, and more than 15 years following his 
discharge from service; she was not married to the veteran 
for at least one year prior to his death, and no child was 
born of the marriage.





CONCLUSION OF LAW

The basic criteria for eligibility for death benefits, to 
include DIC and death pension benefits, are not met.  38 
U.S.C.A. §§ 1102, 1310(a), 1541 (West 2002); 38 C.F.R. § 3.54 
(2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & 
Supp. 2006), and the pertinent implementing regulation, 
codified at 38 C.F.R. § 3.159 (2007), are not applicable to 
the appellant's claim.  In this regard, the Board notes that 
in Manning v. Principi, 16 Vet. App. 534 (2002), citing 
Livesay v. Principi, 15 Vet. App. 165 (Aug. 30, 2001) (en 
banc), the United States Court of Appeals for Veterans Claims 
(Court) held that the VCAA has no effect on an appeal where 
the law, and not the underlying facts or development of the 
facts, is dispositive in the matter.  The Board finds that 
such is the case as to the issue here on appeal.  Therefore, 
based on the Court's decision in Manning, the Board concludes 
that the appellant's claim is not subject to the provisions 
of the VCAA.

Analysis

When any veteran dies after December 31, 1956, from a 
service-connected or compensable disability, the Secretary 
shall pay dependency and indemnity compensation to such 
veteran's surviving spouse, children, and parents.  The 
standards and criteria for determining whether or not a 
disability is service-connected shall be those applicable 
under 38 U.S.C. Chapter 11.  38 U.S.C.A. § 1310 (a).

No compensation shall be paid to the surviving spouse of a 
veteran under 38 U.S.C. Chapter 11, unless such surviving 
spouse was married to such veteran before the expiration of 
fifteen years after the termination of the period of service 
in which the injury or disease causing the death of the 
veteran was incurred or aggravated; or for one year or more; 
or for any period of time if a child was born of the 
marriage, or was born to them before the marriage.  38 
U.S.C.A. § 1102.

No pension shall be paid under 38 U.S.C.A. § 1541 to a 
surviving spouse of a veteran unless the spouse was married 
to the veteran before January 1, 1957, in the case of a 
surviving spouse of a World War II veteran; for one year or 
more; or for any period of time if a child was born of the 
marriage, or was born to them before the marriage.  38 
U.S.C.A. § 1541.

VA regulations similarly provide that a surviving spouse may 
qualify for pension, or dependency and indemnity compensation 
if the marriage to the veteran occurred before or during his 
or her service or, if married to him or her after his or her 
separation from service, before the applicable date stated 
below.

Death pension may be paid to a surviving spouse who was 
married to the veteran: (1) One year or more prior to the 
veteran's death, or (2) For any period of time if a child was 
born of the marriage, or was born to them before the 
marriage, or 
(3) Prior to the applicable delimiting dates, as follows:  
(i) Civil War--June 27, 1905.  (ii) Indian wars-- March 4, 
1917.  (iii) Spanish-American War--January 1, 1938.  (iv) 
Mexican border period and World War I--December 14, 1944.  
(v) World War II--January 1, 1957.  (vi) Korean conflict--
February 1, 1965.  (vii) Vietnam era--May 8, 1985.  (viii) 
Persian Gulf War--January 1, 2001.  38 C.F.R. § 3.54.  

Dependency and indemnity compensation payable under 38 U.S.C. 
1310(a) may be paid to the surviving spouse of a veteran who 
died on or after January 1, 1957, who was married to the 
veteran: (1) Before the expiration of 15 years after the 
termination of the period of service in which the injury or 
disease causing the death of the veteran was incurred or 
aggravated, or (2) For 1 year or more, or (3) For any period 
of time if a child was born of the marriage, or was born to 
them before the marriage.  Id.

In this case, the appellant does not contend that she married 
the veteran one year or more prior to his death, nor does she 
contend that a child was born of the marriage, or that she 
married the veteran before the expiration of 15 years after 
the termination of his military service, or prior to January 
1, 1957.  The record reflects that the appellant and veteran 
married on August [redacted], 2002 and that the veteran died on 
February [redacted], 2003, less than one year after their marriage.  
Thus, even after consideration of all possible law and 
regulations, the Board, regrettably, must find that she 
clearly does not meet the criteria for basic eligibility for 
death pension or DIC benefits.

The Board also notes that, although the appellant contends 
that she and the veteran lived together for many years prior 
to his death and that he supported her and her children, she 
does not contend that there was a valid common-law marriage, 
or that they held themselves out publicly as husband and wife 
prior to August 2002.  In fact, at her September 2007 
hearing, the appellant expressed knowledge that Oregon did 
not recognize common-law marriage.  

To some extent, the appellant appears to be raising an 
argument couched in equity in that she is contending that she 
lived with the veteran for many years prior to his death, and 
she became dependent upon him financially.  However, the 
Board is bound by the law and is without authority to grant 
benefits on an equitable basis.  See 38 U.S.C.A. §§ 503, 7104 
(West 2002); Harvey v. Brown, 6 Vet. App. 416, 425 (1994).  
The Board further observes that "no equities, no matter how 
compelling, can create a right to payment out of the United 
States Treasury which has not been provided for by Congress."  
Smith (Edward F.) v. Derwinski, 2 Vet. App. 429 (1992) citing 
Office of Personnel Management v. Richmond, 496 U.S. 414 
(1990).

In sum, as the evidence does not show, and as the appellant 
does not contend, that she was married to the veteran for a 
year prior to his death, or that there is any other legal 
basis to grant the claim, entitlement to death benefits, to 
include pension and DIC is not legally authorized, and the 
claim must be denied on that basis.  See Sabonis v. Brown, 6 
Vet. App. 426, 430 (1994) [where the law and not the evidence 
is dispositive, a claim must be denied because of the absence 
of legal merit].


ORDER

The Board having determined that the appellant is not 
eligible for death benefits, to include DIC and death 
pension, the appeal is denied.



____________________________________________
M. SABULSKY
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


